Title: From Jonathan Trumbull, Jr. to Alexander McDougall, 4 August 1781
From: Trumbull, Jonathan, Jr.
To: McDougall, Alexander


                        
                            sir
                            Head Quarters 4th Augst 1781
                        
                        I am directed by the Comandr in Chief to acquaint you, that Information has been conveyed to Head Quarters
                            that a certain Person is employed by the Enemy to come out in the Guise of a Spiy to make his Observations on the Works at
                            West Point & to obtain Knowlege of our Strength & Situation at that post—The Person is discribed to have a
                            Mould under one of his Eyes & a Scar on one Temple—& will appear in the Garb of a comon Country Man.
                        How far this Information is to be depended upon, the General is not assured—but thinks it may be improved to
                            induce you to particular Caution & Watchfulness against such Imposition. I am most respectfully sir Your
                            &ca
                        
                            J. Tr.
                        
                    